MEMORANDUM **
Amar Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in determining that Singh’s untimely motion to reopen was not subject to the “changed circumstances” exception to the filing deadline because the evidence Singh submitted did not establish changed circumstances in India. See 8 C.F.R. § 1003.2(c)(3)(ii); Malty, 381 F.3d at 945 (requiring circumstances to “have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution”). Contrary to Singh’s contention, the BIA considered the evidence and adequately explained its decision. Cf. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 *552(9th Cir.2005) (remanding where the BIA stated only that petitioner’s motion was denied and provided no further explanation).
Singh’s remaining contentions are unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.